UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                              )
CHARLES F. MURRAY,                            )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )       Civil Action No. 09-1494 (PLF)
                                              )
FEDERAL BUREAU OF PRISONS,                    )
                                              )
                       Defendant.             )
                                              )


                                             ORDER

               For the reasons stated in the accompanying Opinion, it is hereby

               ORDERED that defendant’s motions to dismiss or, in the alternative, for

summary judgment [Dkt. #14, 15, 27] are GRANTED IN PART and DENIED IN PART

WITHOUT PREJUDICE; it is

               FURTHER ORDERED that plaintiff’s Privacy Act claims are DISMISSED; and

it is

               FURTHER ORDERED that, not later than November 15, 2010, defendant shall

file either a dispositive motion or a proposed schedule for resolution of the outstanding issues in

this case.

               SO ORDERED.

                                                      /s/
                                                      PAUL L. FRIEDMAN
DATE: September 29, 2010                              United States District Judge